 VOKAR CORPORATION533Vokar CorporationandInternational Union,United Automobile,Aircraft and Agricultural Implement Workers of America,UAW-AFL-CIO,PetitionerandVokar Independent Personnel.Case No. 7-RC-3274.March 4,1957DECISION AND CERTIFICATIONOF REPRESENTATIVESOn November 9, 1956, pursuant to a stipulation for certificationupon consent election executed by the parties hereto on October 29,1956, an election by secret ballot was conducted in the above-entitledmatter under the direction and supervision of the Regional Directorfor the Seventh Region.Out of 119 valid ballots, 72 were for thePetitioner, 21 were for the Intervenor, 16 were against participatinglabor organizations, and 10 were challenged.The parties were dulyfurnished with a tally of ballots.On November 14, 1956, the Intervenor filed timely objections to theconduct of the election on the following ground that : The Petitioneris not in compliance with the requirements of Section 9 (h) of theAct in that three members of its International board of trustees areofficers of said Union but have failed to execute and file non-Com-munist affidavits in compliance with Section 9 (h) of the Act; inview of the Petitioner's noncompliance this Board was without anyjurisdiction in this matter pursuant to the petition filed September12, 1956, and is without jurisdiction to certify the Petitioner; andtherefore the matter should be closed.The decision of the TrialExaminer concerning the compliance of the Union in question, Peti-tioner here, in another case, that ofThe Kohler Company,Case No.13-CA-1780 (not reported in printed volumes of Board Decisionsand Orders) is urged in support.On January 11, 1957, the Regional Director issued his report onobjections.The Petitioner's position is set forth in the report as fol-lows : that before the said stipulation for consent election was signedby the parties hereto on October 29, its International trustees hadfiled Section 9 (h) affidavits because of theKohlerruling, and thatthis Board in acknowledging those additional affidavits by letter ofOctober 29 to the International Union had expressly reaffirmed theBoard's earlier (April 4, 1956) notification to the Union that it wasconsidered to be in full compliance with the Act.The Employer'sposition is apparently the same as that of the Intervenor, that theBoard was not empowered to proceed on the September 12, 1956,petition in this matter.In his report the Regional Director found that the Petitioner wasat all relevant times in this proceeding in full compliance with the117 NLRB No. 74. 534DECISIONS OF NATIONAL LABOR- RELATIONS BOARDfiling requirements of Section 9 (f), (g), and (h) of the Act, notingits compliance both at the time of stipulation and of election, and.-recommended that the Intervenor's objections be overruled and that:the Petitioner be certified.The Intervenor duly filed exceptions to the findings and recom-mendations of -the Regional Director.The Board has reviewed the stipulation of the parties, the objec-tions, the Regional Director's report, the exceptions thereto, and theentire record in this case.Upon the entire record, the Board makesthe following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as stipulated by theparties, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees of the Employer at itsDexter,Michigan, plant, including plant clericals, but excludinghead shipping and receiving clerk, chief inspector, assistant chief in-spector, engineering department employees, production assistants,professional employees, guards, watchmen, and supervisors as definedin the Act.5.The Board's decision in theKohlercase has now issued, 117NLRB 321, holding that the compliance issue there raised-whether the Union's (this Petitioner's) International trustees occupya position identified as an office in the Union's constitution so as torequire their filing 9 (h) affidavits-is a factual one, not directlylitigable in a Board proceeding.This is precisely the issue here.The question which the Intervenor seeks to litigate at this post-elec-tion stage is not one which may be litigated at all in this proceeding.It thus becomes unnecessary to pass upon the Regional Director'sfindings and recommendations, and the Intervenor's exceptions theretoAccordingly we shall overrule the objections and certify the Peti-tioner, inasmuch as it received a majority of the valid votes east inthe election.[The Board certified International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, UAW-AFL-CIO, as the designated collective-bargaining representative ofthe employees of the Employer in the unit herein found appropriate.]'